Case 1:20-cv-00162-SPB Document 42 Filed 08/13/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FAYSAL SALIM MUHAMMAD, )

Plaintiff ) C.A. No. 20-162 Erie
)

Vv ) District Judge Susan Paradise Baxter
)
ERIE COUNTY CONVENTION )
CENTER AUTHORITY, et al., )
Defendants )
MEMORANDUM OPINION

 

IL INTRODUCTION

On June 24, 2020, Plaintiff Faysal Salim Muhammad, an inmate incarcerated at the State
Correctional Institution at Houtzdale, Pennsylvania (“SCI-Houtzdale”), initiated this civil rights
action by filing a pro se complaint pursuant to 42 U.S.C. § 1983 against Defendants Erie County
Convention Center Authority (“ECCCA”), White Lodging Services of Merrillville, Indiana
(“White Lodging”), and Stacy Tupek (“Tupek”).

Plaintiff alleges that on March 8, 2017, while Plaintiff was staying in room 301 at the
Marriott Courtyard in Erie, Pennsylvania, the hotel maid entered his room to clean it while
Plaintiff was absent, despite the “do not disturb” sign on the door (ECF No. 13, Complaint, at {
9). While cleaning the room, the maid discovered a handgun concealed in a couch pillowcase
and alerted Tupek, the hotel manager (Id.). Tupek then contacted the Erie Police and reported the
discovery (Id.). Police officers were sent to the hotel and Tupek used a passkey to allow the
officers into Plaintiffs hotel room and then showed them where the handgun was located (Id.).

The officers removed the handgun, ran the serial numbers, and then replaced the gun in the
Case 1:20-cv-00162-SPB Document 42 Filed 08/13/21 Page 2 of 4

pillowcase where it was found (Id.).' Plaintiff claims that the discovery and disclosure of the
concealed handgun in his hotel room violated his right to be free from illegal search and seizure
under the fourth amendment to the United States Constitution. As relief for his claims, Plaintiff
seeks monetary damages and injunctive and declaratory relief.

On December 1, 2020, Defendants filed a motion to dismiss complaint [ECF No. 21],
arguing that Plaintiff's claims should be dismissed in their entirety because they: (i) are barred
by the applicable statute of limitations; (ii) fail to state a cause of action upon which relief may
be granted because Defendants are not state actors; and/or (iii) are barred by the favorable
termination rule of Heck v. Humphrey, 512 U.S. 477. Plaintiff has since filed a response in
opposition to Defendants’ motion [ECF No. 36], Defendants have filed a reply [ECF No. 37],
and Plaintiff has filed a sur-rely [ECF No. 41]. This matter is now ripe for consideration.

Il. DISCUSSION

Defendants have first moved to dismiss Plaintiffs complaint in its entirety, arguing that it
was filed well beyond the expiration of the applicable statute of limitations. The Court agrees.
The federal civil rights laws do not contain a specific statute of limitations for Section 1983
actions. However, it is well established that the federal courts must look to the relevant state
statute of limitations for personal injury claims to determine the applicable limitations period.
Sameric Corp. Del., Inc. v. City of Philadelphia, 142 F.3d 582 (3d Cir. 1998) (internal citations
omitted). In this regard, federal courts sitting in Pennsylvania have adopted Pennsylvania’s two-

year personal injury statute of limitations set forth at 42 Pa.C.S.A. § 5 524, in determining that a

 

1
Though unstated in the complaint, Plaintiff's response to Defendants’ motion to dismiss indicates that Plaintiff was
subsequently charged with illegal possession of a firearm in violation of 18 Pa. C.S.A § 6105, to which he pleaded
guilty (ECF No. 36, at 25, 30).
Case 1:20-cv-00162-SPB Document 42 Filed 08/13/21 Page 3 of 4

§ 1983 action must be filed no later than two years from the date the cause of action accrued. Id.
at 599-600.

Under federal law, ““the statute of limitations begins to run on the first date that the
injured party possesses sufficient critical facts to put him on notice that a wrong has been
committed and that he need investigate to determine whether he is entitled to.redress.”” Kichline
v. Consolidated Rail Corporation, 800 F.2d 356, 359 (3d Cir.1987), cert. denied, 475 U.S. 1108

(1986), quoting Zeleznick v. United States, 770 F.2d 20, 23 (3d Cir. 1985). Thus, in general, a

 

claim accrues in a federal cause of action “as soon as a potential claimant either is aware, or
should be aware, of the existence of and source of injury, not when the potential claimant knows
or should know that the injury constitutes a legal wrong.” Keystone Insurance Co. v. Houghton,
863 F.2d 1125, 1127 (3d Cir. 1988).

Here, Plaintiff's original complaint was filed on June 24, 2020, although the
complaint was apparently signed by Plaintiff on June 17, 2020. (See ECF No. 1,
Complaint). Thus, for purposes of applying the statute of limitations, this Court will treat
June 17, 2020, as the relevant filing date pursuant to the prison mailbox rule. See

Commonwealth v. Castro, 766 A.2d 1283, 1287 (Pa.Super. 2001), citing

 

Commonwealth v. Little, 716 A.2d 1287 (Pa.Super. 1998) (in determining the date upon
which a prisoner’s pleading is filed, Pennsylvania applies the prison mailbox rule, which
provides that the “date of delivery of [the pleading] by the [inmate] to the proper prison
authority or to a prison mailbox is considered the date of filing of the [pleading]”).
Accordingly, any claim concerning an injury of which Plaintiff “new or should have
known” prior to June 17, 2018, is barred by the statute of limitations.

It is plain from the allegations of Plaintiff's complaint that his claims arise from
Case 1:20-cv-00162-SPB Document 42 Filed 08/13/21 Page 4 of 4

a single incident that occurred on March 8, 2017 - more than three years before the filing
of the instant lawsuit. Nonetheless, Plaintiff claims that he was not aware that Defendant
Tupek had used her passkey to allow police officers to search his hotel room and
discover the concealed handgun until May 24, 2018, when he received a full response to
his discovery requests in his criminal case (ECF No. 36, at J 6; ECF No. 41, at {¥ 8-9).
To the extent Plaintiff attempts to argue that his causes of action did not accrue
until he learned that Defendants’ actions were unconstitutional, this would not excuse
the untimeliness of this action because the limitations period runs from the date of
awareness of the injury, not from the recognition of a violation of any constitutional or

civil rights. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1386 (3d

 

Cir, 1994) (“[A] claim accrues in a federal cause of action upon awareness of actual
injury, not upon awareness that this injury constitutes a legal wrong.”); Ormsby v.

Luzerne Cty. Dep't of Pub. Welfare Office of Human Servs., 149 Fed. Appx. 60, 63 (3d

 

Cir. 2005) (rejecting claim by pro se litigant that “the statute of limitations should be
tolled ... under Pennsylvania's discovery rule until ... she obtained all of the facts
surrounding her claims and ‘realized’ that the defendants had ‘violat[ed] her
constitutional and civil rights”). Moreover, even accepting May 24, 2018, as the date on
which Plaintiff's claim accrued, his complaint was still filed nearly one month beyond
the expiration of the two-year statute of limitations. Thus, Plaintiff's claims are barred
by the applicable statute of limitations and will be dismissed, accordingly 2

An appropriate Order follows.

 

2
Since Plaintiff's claims are untimely, there is no need to address any of the other arguments raised in
Defendants’ motion, even though each of those arguments also has merit.
